Citation Nr: 1047054	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-08 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a heart condition, to 
include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claim for service connection for a 
heart condition.

The Board notes that a regulation was recently published adding 
ischemic heart disease to the lists of diseases for which service 
connection can be established on a presumptive basis as due to 
exposure to herbicides within the Republic of Vietnam during the 
Vietnam Era.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  The 
Veteran contends that he is entitled to service connection for a 
heart condition pursuant to this regulation.  Thus, the issue on 
the previous page has been revised accordingly.

This appeal was previously before the Board and the Board 
remanded the claim in September 2008 and February 2010 for 
additional development.  The case has been returned to the Board 
for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a review of the record, the Board observes that further 
development is still required prior to adjudicating the Veteran's 
claim.

The Veteran contends, in part, that his heart condition is 
related to his exposure to Agent Orange in Vietnam.  The record 
indicates that the Veteran had service in the Republic of Vietnam 
from December 19, 1966 to October 10, 1967. 

As noted in the Introduction, a regulation was recently 
published, subsequent to the February 2010 remand, adding 
ischemic heart disease to the lists of diseases for which service 
connection can be established on a presumptive basis as due to 
exposure to herbicides within the Republic of Vietnam during the 
Vietnam Era.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).
In April 2007, the Veteran's cardiologist assessed him with 
possible cardiomyopathy with low ejection fraction which appeared 
to be essentially asymptomatic.  The cardiologist said that the 
etiology of the Veteran's presumed cardiomyopathy is uncertain, 
but noted that a remote possibility is his history of alcohol 
abuse.  In May 2008, a Gated Spect Sestamibi Myocardial Perfusion 
Scan with IV Adenosine was performed.  The interpretation was of 
an abnormal study demonstrating evidence of patchy myocardial 
radiotracer uptake most consistent with a cardiomyopathy.  No 
definite infarct or ischemia was demonstrated.  There was also 
mild left ventricular dysfunction in a global fashion with 
ejection fraction of 43 percent.  After a physical examination at 
that time, the assessment included probable dilated 
cardiomyopathy of uncertain etiology.  The cardiologist stated 
that he doubted that ischemia or aortic stenosis played a 
significant role.  He noted that the Veteran was asymptomatic and 
had a very good exercise tolerance.  The Veteran was also 
assessed with minimal aortic stenosis with bicuspid aortic valve, 
with no evidence of aortic enlargement at that time; chronic left 
bundle branch block related to the probable dilated 
cardiomyopathy; and non-cardiac (electric-like) chest pain.  

A subsequent May 2008 treatment note from the Veteran's primary 
care physician indicates that the physician had a telephone call 
with the Veteran's cardiologist regarding the diagnosis of 
cardiomyopathy and the treatment of such.  The physician reported 
that the cardiomyopathy may be from a number of sources, with 
idiopathic being the most likely.  Further, it was noted that the 
cardiologist did not think it was genetic or due to medication, 
and he knew of no relationship to Agent Orange.  It was observed 
that there is a relationship to alcohol, and the Veteran had a 
fairly steady alcohol intake of 2 to 4 alcoholic drinks per day.

The Veteran was provided a VA heart examination in September 
2009; however, the Veteran's cardiomyopathy was not addressed.  
Pursuant to the Board's February 2010 remand, the September 2009 
examining physician provided an addendum to the examination 
report in April 2010.  With regards to the Veteran's probable 
dilated cardiomyopathy, the examiner opined that it is less 
likely as not that such arose during service.  The examiner 
stated that the probable dilated cardiomyopathy noted in private 
cardiology reports started many years after leaving active duty.  

However, it is not clear from the record whether the Veteran 
suffers from ischemic heart disease.  Thus, the claims file 
should be returned to the VA examiner who conducted the September 
2009 examination and provided the April 2010 addendum for an 
additional opinion as to whether the Veteran suffers from 
ischemic heart disease.  

In addition, the examiner should clarify his opinion as to 
bicuspid aortic valve and LBBB being "at least as likely as 
not" a congenital defect.  While the discussion provided on the 
examination report appears to reflect that the physician believes 
those conditions to be congenital defects, the use of the phrase 
"at least as likely as not" in this instance is confusing.  
Specifically, that phrase literally means that it is as likely 
that the conditions are congenital defects as it is that the 
conditions are not congenital defects.  For adjudication purposes 
that statement means the most favorable conclusion for the 
claimant is that the conditions are not congenital defects.  The 
remainder of the discussion in the examination report suggests 
that the examiner did not intend such a conclusion.  Thus, 
clarification is needed.

Ongoing medical records should also be requested.  38 U.S.C.A. § 
5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and 
addresses of all medical care providers who 
have treated him for a heart condition since 
March 2009.  After securing any necessary 
release, the RO/AMC should obtain any records 
identified by the Veteran which are not 
duplicates of records already contained in 
the claims file.

2.  Please return the claims file to the 
physician who conducted the September 2009 VA 
examination and provided the April 2010 
addendum, if available.  Upon review of the 
claims file, the examiner should provide 
responses to the following:

a.	Please clarify your statement that 
bicuspid aortic valve and LBBB are "at 
least as likely as not" a congenital 
defect.  That phrase literally means 
that it is as likely that the 
conditions are congenital defects as it 
is that the conditions are not 
congenital defects.  The remainder of 
the discussion in the examination 
report suggests an opinion that the 
bicuspid aortic valve and LBBB are, in 
fact, congenital defects.  Please 
clarify whether the bicuspid aortic 
valve and LBBB are, in fact, congenital 
defects.

b.	 Does the record reflect that the 
Veteran currently suffers from ischemic 
heart disease in addition to his 
bicuspid aortic valve and LBBB?  A 
rationale for the opinion should be 
provided.

If the original examiner is not available, 
the claims file should be reviewed by another 
cardiologist to obtain the requested 
opinions.  If it is determined that a new 
examination is necessary to adequately 
address the questions, one should be 
authorized.

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

